Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 is objected to because of the following informalities: “,” should be replaced with “.” at the end of the claim 6.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “,” should be replaced with “.” at the end of the claim 13.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “,” should be replaced with “.” at the end of the claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the operations" in line 5 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  On the broadest reasonable interpretation that the computer program product covers forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When a broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC § 101 as covering non-statutory subject matter (see In re Nuijten 500 f.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 USC §101. To resolve this problem, it is recommended that the preamble recite the computer program product as “non-transitory” computer storage medium. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-5, 8-12, and 15-19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mascavage, III et al., US Publication Number: 2003/0154164 A1.

As per claim 3, Mascavage, III et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al. teaches wherein the payment is made to a third-party account, the third-party account corresponding to an entity that is different than the marketplace service provider (¶ 0016 and 0019-0024).  
As per claim 4, Mascavage, III et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al teaches wherein the chat session is established by an e-commerce service provider (abstract; ¶ 0040 and 0056-0060).  
As per claim 5, Mascavage, III et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al teaches the operations further comprising: receiving, 
As per claim 8, Mascavage, III et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al teaches the operations further comprising: providing an offer to a user of the user device based on the purchase of the item (abstract; ¶ 0029, 0040-0041 and 0047).
            As per claim 9, otherwise styled as method claim, is equivalent of claim 2.  Please see claim 2 rejection described above.
    As per claim 10, otherwise styled as method claim, is equivalent of claim 3.  Please see claim 3 rejection described above.
    As per claim 11, otherwise styled as method claim, is equivalent of claim 4.  Please see claim 4 rejection described above.
    As per claim 12, otherwise styled as method claim, is equivalent of claim 5.  Please see claim 5 rejection described above.
            As per claim 15, otherwise styled as method claim, is equivalent of claim 8.  Please see claim 8 rejection described above.
    As per claim 16, otherwise styled as computer program product claim, is equivalent of claim 2.  Please see claim 2 rejection described above.
  As per claim 17, otherwise styled as computer program product claim, is equivalent of claim 3.  Please see claim 3 rejection described above.
    As per claim 18, otherwise styled as computer program product claim, is equivalent of claim 4.  Please see claim 4 rejection described above.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7, 13-14 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mascavage, III et al. (US Publication Number: 2003/0154164 A1) in Walker et al. (US Patent Number: 6,415,264 B1).
As per claim 6, Mascavage, III et al. teach the marketplace service provider system of claim 2 described above.  Mascavage, III et al. does not explicitly teach, but Walker et al. teaches the operations further comprising: identifying a reputation score associated with a user associated with the user device (abstract; column 4, lines 25-32; column 8, lines 22-25; column 9, lines 52-65); and providing the reputation score to the payment service provider (abstract; column 4, lines 25-32; column 8, lines 22-25; column 9, lines 52-65),  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mascavage, III et al. with the operations further 
As per claim 7, Mascavage, III et al. teach the marketplace service provider system of claim 6 described above.  Mascavage, III et al. does not explicitly teach, but Walker et al. teaches wherein the causing the payment to be made from the financial account of the user for the purchase of the item includes utilizing a credit provided by the payment service provider for the payment, wherein the credit is provided based on the reputation score provided by the marketplace service provider (abstract; column 4, lines 25-32; column 8, lines 22-25; column 9, lines 46-column 10, line 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the causing the payment to be made from the financial account of the user for the purchase of the item includes utilizing a credit provided by the payment service provider for the payment, wherein the credit is provided based on the reputation score provided by the marketplace service provider of Walker et al. in order to help to determining a posting payment amount (title, abstract and column 4, lines 25-32 of Walker et al.). 
rejection described above.
    As per claim 13, otherwise styled as method claim, is equivalent of claim 6.  Please see claim 6 rejection described above.
    As per claim 14, otherwise styled as method claim, is equivalent of claim 7.  Please see claim 7 rejection described above.
    As per claim 20, otherwise styled as computer program product claim, is equivalent of claim 6.  Please see claim 6 rejection described above.
    As per claim 21, otherwise styled as computer program product claim, is equivalent of claim 6 and claim 7.  Please see claim 6 rejection and claim 7 described above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697